Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 10/29/2021, 3/24/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 10/29/2021 are acceptable for examination purposes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Tsuchiya (US 2007/0248884).  Tsuchiya discloses first and second layers of carbon, but does not disclose nor suggest:
wherein the first negative electrode active material comprises natural graphite and satisfies: 12% < A < 18%,
the second negative electrode active material comprises artificial graphite and satisfies: 20% < B < 30%,
A is a resilience rate of the first negative electrode active material measured under an action force of 15,000 N, and B is a resilience rate of the second negative electrode active material measured under an action force of 15,000 N,
As recited in claims 1 and 11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
Shen - CN 109704324 – discloses graphitized carbon material having a resilient rate of between 20%-60% under 30000 N.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699. The examiner can normally be reached M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724